Name: Commission Regulation (EEC) No 469/82 of 25 February 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than trozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/44 Official Journal of the European Communities 27. 2. 82 COMMISSION REGULATION (EEC) No 469/82 of 25 February 1982 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Regulation (EEC) No 925/81 (3), as last amended by Regulation (EEC) No 1 83/82 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 925/81 to the The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . (2 OJ No L 90, 4. 4. 1981 , p. 26 . (3) OJ No L 93, 6 . 4. 1981 , p. 35. rf OJ No L 20, 28 . 1 . 1982, p. 14. 27. 2. 82 Official Journal of the European Communities No L 56/45 ANNEX to die Commission Regulation of 25 February 1982 fixing die import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CCT heading No Week No 48 Week No 49 Week No 50 Week No 51 Week No 52 from 1 to 7 from 8 to 14 from 15 to 21 from 22 to 28 from 29 March March 1982 March 1982 March 1982 March 1982 to 4 April 1982 01.04 B 38-258 (') 40-213 0 41-694 0 44-359 0 48-175 O 02.01 A IV a) 1 81-400 0 85-560 0 88-710 0 94-380 0 102-500 0 2 56-980 (2) 59-892 0 62-097 0 66-066 0 71-750 0 3 89-540 0 94-116 0 97-581 0 103-818 0 1 12-750 0 4 105-820 (2) 111 -228 0 115-323 0 122-694 0 133-250 0 5 aa) 105-820 0 111 -228 0 115-323 0 122-694 0 1 33-250 0 bb) 148-148 0 155-719 0 161-452 0 171-772 0 1 86-550 0 02.06 C II a) 1 105-820 111 -228 115-323 122-694 133-250 2 148-148 155-719 161-452 171-772 186-550 (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 3019/81 and Commission Regula ­ tion (EEC) No 19/82. O The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulation (EEC) No 3019/81 and Commission Regulation (EEC) No 19/82.